DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 3/29/22.  Claims 1-15, 17 and 19-22 were pending in the previous action.  No claims have been cancelled and no claims have been added. Claims 6-8, 15 have been amended.  Accordingly, claims 1-15, 17 and 19-22 have been examined and are pending. 

Response to Amendment
In response to Applicant’s amendment filed 3/29/22 objection to claims 6-8 is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17 and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huysegems et al (US 2017/0238040 A1)  in view of Gregotski (US 2014/0280781 A1) further  in view of  Yuan  et al (US 2014/0032777 A1)  -- or alternatively  --  Mandyam (US 2016/0337424 A1)
Regarding Claim 1, Huysegems teaches a method comprising:
determining […] a first manifest file wherein the first manifest file facilitates delivery of the content item to the user device ( Huysegems:  [0006]-[0008]; [0068] –[0070]  ref FIG 5 “HAS initial push algorithms (HIPA)  ... may comprise determining the segment to be pushed, i.e. select the desired bitrate of the first segment …. the quality of the stream may be selected as the lowest available quality as described in the requested manifest file; [0074] ref FIG 7)
determining a second manifest file, wherein the second manifest file is indicated by the first manifest file  [and]  determining, based on the second manifest file, a portion of the content item ( Huysegems [0008] “… a first manifest file lists the locations … of further manifest files …. The further manifest files lists the locations … of the segments of the stream at the corresponding bitrate”);
sending to the user device the first manifest file (Huysegems:  [0068] ref FIG 5; [0074] ref FIG 7 s104 – send request manifest); and 
pushing to the user device […] a portion of the content item (Huysegems: [0069]-[0070] ref FIG 5  “push initial objects” , “… the one or more algorithms may comprise determining the segment to be pushed.”; [0074] ref FIG 7 - s106-108)
Huysegems does not explicitly teach:
(i)  determining, based on a request for a content item, a first manifest file … 
(ii)  pushing, to the user device, the second manifest file and the portion of the content item,
Gregotski teaches:
(i)  determining, based on a request for a content item, a first manifest file … (Gregotski: [0077] “… the adaptive bit rate system 100 receives a media request from a subscriber 334 and generates or fetches a manifest file to send to the subscriber's playback device in response to the request. A manifest file can include links to media files as relative or absolute paths to a location on a local file system or as a network address, such as a URI path.) 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Gregotski re: sending manifest file(s) for a media request with those of Huysegems re: requested manifest files in order to "eliminate the need to request a new manifest file for a new requested service” (Gregotski: [0057]), which advantageously produces an "increase in bandwidth efficiency'' (Gregotski: [0058])
Huysegems and Gregotski do not explicitly teach:
(ii)  pushing, to the user device, the second manifest file and the portion of the content item 
Yuan teaches:
(ii)  pushing, to the user device, the second manifest file and the portion of the content item, (Yuan: [0111] – [0112] ref FIG 7 Steps 704, 705; [0123] ref FIG 8 Step 807; [0136] – [0143] ref FIG 10 steps 1005-1011; [0180] - [0182] edge server receives a sub-media segment pushed by the live streaming server, and pushes the sub-media segments to the client; FIGs 2,3 sub-media segments)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuan re: sending the manifest together with content (sub-media) segments and those of Huysegems re: pushing of manifests and content segments (Huysegems: [0068]-[0070] ref FIG 5; [0074] ref FIG 7), in order to “reduce an end-to-end delay and enhance real-time performance of media content transmission” (Yuan: [008]) 
-- alternatively – 
Mandyam teaches:
(ii)  pushing, to the user device, the second manifest file and the portion of the content item, (Mandyam : [0103] “Proxy server 102 may push the MPD in-band to DASH client 110 (that is, together with media data corresponding to the MPD)”; [0129] ref FIG 5, “proxy server 214 provides such media data (and the manifest file) to DASH client 208 in response to specific requests for the media data”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mandyam re: sending the manifest together with content (sub)segments and those of Huysegems re: pushing of manifests and content segments (Huysegems: [0068]-[0070] ref FIG 5; [0074] ref FIG 7), since by doing so “the streaming client can receive media data of the current channel … without sending a request to the proxy server …” (Mandyam: Abstract), thereby increasing bandwidth efficiency. 
Regarding Claim 2 Huysegems teaches the method of claim 1 wherein pushing the second manifest file and the portion of  the content item are based on Hypertext Transfer Protocol (HTTP) 2.0 server push  (Huysegems : [0017]; [0022] “Preferably, the server is configured for HTTP adaptive streaming using a HTTP based protocol supporting server push, such as HTTP 2.0 or later ….”) 
Regarding Claim 3, Huysegems teaches the method of claim 1, including first and second level manifest files (Huysegems : [0006]-[0008]; [0068]-[0070] ref FIG 5; [0074] ref FIG 7); 
Huysegems does not explicitly teach:
wherein the first manifest file comprises a top-level manifest file
Gregotksi teaches: 
wherein the first manifest file comprises a top-level manifest file (Gregotski: [0013] ref FIG 1; [0024] ref FIG 2); wherein Examiner interprets a “master” manifest file as a “top-level” manifest file)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Gregotski re: manifest file organization, including top-level manifest files with those of Huysegems re: requested first and second level manifest files in order to "eliminate the need to request a new manifest file for a new requested service …" (Gregotski: [0057]), which advantageously produces an "increase in bandwidth efficiency'' (Gregotski: [0058])
Regarding Claim 4 Huysegems teaches the method of claim 3, including first and second  manifest files (Huysegems : [0006]-[0008]; [0068]-[0070] ref FIG 5; [0074] ref FIG 7);  and 
Gregotski teaches: 
wherein the at least one second manifest file comprises at least one variant manifest file referenced by the top level manifest file (Gregotski: [0039] With respect to the basic variant playlist, a variant is a version of a stream at a particular bit rate. Each variant has a separate playlist. The high-level variant playlist describes all of the available variants)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Gregotski re: manifest file organization, including variant manifest files with those of Huysegems re: requested manifest files in order to "eliminate the need to request a new manifest file for a new requested service, where the information is included for multiple services in a single manifest file" (Gregotski: [0057]), which advantageously produces an "increase in bandwidth efficiency'' (Gregotski: [0058])
Regarding Claim 5, Huysegems teaches the method of claim 3, wherein the portion of the content item corresponds to a bit rate of the first manifest file (Huysegems: [0008]) ; and Gregotski teaches: wherein the first manifest file is a top-level manifest file as discussed re: claim 3.   Therefore similar reasons for rejection apply. 
Regarding Claim 6, Huysegems teaches the method of claim 1 further comprising sending, based on the request for the content item a digital rights management license in response to the request (Huysegems: [0040]-[0041]; [0062] ref FIG 2A; [0062] ref FIG 2B; [0073] ref FIG 7) 
Regarding Claim 7, Huysegems teaches the method of claim 1 wherein receiving the request for the content item comprises a content delivery network receiving the request (Huysegems: [0068] ref FIG 5 – CDN delivery appliance) 
Regarding Claim 8, Huysegems teaches the method of claim 1 wherein receiving the request for the content item comprises a content origin  receiving the request (Huysegems: [0068] ref FIG 5) 
Claim 9 does not teach or define any new limitations above claim 1 insofar as it simply recites receiving, by the user device (Huysegems:  Client node 4 of FIGs 3 - 5) of the “first manifest file” sent,  (a first portion of) “the content item” delivered, the “second manifest file” and the (second) “portion of the content item”  pushed, as recited therein; except:   (i) storing, in a cache, the second manifest file and the (second) portion of the content item;  [and]  (ii) causing output of at least one of the (second) portion of the content item from the cache or additional portions of the content item via the second manifest file. 
However, Huysegems teaches:  (i) storing, in a cache, the second manifest file and the (second) portion of the content item; (Huysegems : [0064] – [0065] ref FIG 3 Browser cache);   [and] (ii) causing output of the (second) portion of the content item from the cache (Huysegems: [0064] – [0065] ref FIG 3 Browser cache). Therefore similar reasons for rejection apply. 
Regarding Claim 10 Huysegems teaches the method of claim 9, further comprising receiving, based on the request for the content item, the first portion of the content item (Huysegems : [0006]-[0008]; [0068]-[0070] ref FIG 5; [0073] – [0074] ref FIG 7);
Regarding Claim 11 Huysegems teaches the method of claim 9 further comprising receiving via the server push, additional manifest files (Huysegems : [0068] ref FIG 5; [0074] ref FIG 7)
Huysegems does not explicitly teach:
wherein the content item is associated with a first channel, and the plurality of manifest files comprise at least one manifest file associated with a second channel.
Gregotski teaches: 
wherein the content item is associated with a first channel, and the plurality of manifest files comprise at least one manifest file associated with a second channel. Gregotski [0021]-[0022]; [0026]-[0028], [0032]-[0035] ref FIG 2; [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gregotski re: content associated with channels and those of Huysegems re: channel changes (Huysegems: [0036] – [0038]; [0060])  in order to “eliminate the need to request a new manifest file for a new requested service /channel, where the information is included for multiple services /channels in a single manifest file” (Gregotski : [0057]); such that the client device will not be required to read in another manifest file if the channel is changed (Gregotski: [0058]) which advantageously produces an “increase in bandwidth efficiency” (Gregotski: [0058])
Regarding Claim 12, Huysegems teaches the method of claim 11 including data caching and use of playout buffer by user device (Huysegems : [0041]; [0064]-[0065] ref FIG 3) 
Huysegems does not explicitly teach:
deleting, after a predefined time duration, the at least one manifest file associated with the second channel 
Gregotski teaches : 
deleting, after a predefined time duration, the at least one manifest file associated with the second channel (Gregotski : [0065] ref FIG 3 streams divided into fragments of fixed duration; [0089] caching of fragments; [0196] “Once a fragment is not required for further playout, that fragment may be removed …”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gregotski re: content associated with channels and caching of fragments associated with playout thereof with those of Huysegems re: channel changes (Huysegems: [0036] – [0038]; [0060]) and playout buffers (Huysegems: [0041])  since by doing so “the client device will not be required to read in another manifest file…” (Gregotski : [0057]) which advantageously produces an “increase in bandwidth efficiency”  (Gregotski: [0058])
Regarding Claim 13, Huysegems teaches the method of claim 12 including data caching and use of a playout buffer by the user device (Huysegems : [0041]; [0064]-[0065] ref FIG 3) 
Huysegems, does not explicitly teach:
wherein the predefined duration corresponds to a duration the first portion of the content item
Gregotski teaches : 
wherein the predefined duration corresponds to a duration the first portion of the content item (Gregotski : [0065] ref FIG 3 streams divided into fragments of fixed duration) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gregotski re: content associated with channels and caching of fragments associated with playout thereof with those of Huysegems re: channel changes (Huysegems: [0036] – [0038]; [0060]) and playout buffers (Huysegems: [0041])  since by doing so “the client device will not be required to read in another manifest file if the channel is changed (Gregotski : [0057]) which advantageously produces an “increase in bandwidth efficiency”  (Gregotski: [0058])
Regarding Claim 14, Huysegems teaches the method of claim 9 further comprising determining that a manifest file associated with at least one portion of the content item is  missing from the plurality of second manifest files and sending a request for the missing manifest file (Huysegems : [0064]-[0065] ref FIG 3; FIG 9 s112a-c;)
Claim 15 does not teach or define any new limitations above claim 9, except 
wherein (i) the “first manifest file” is a “top-level manifest file” and (ii) the “second manifest file” is a “variant manifest file”.   However, Gregotski teaches: teaches wherein (i) the “first manifest file” is a “top-level manifest file” as discussed re: claim 3 and (ii) the “second manifest file” is a “variant manifest file” as discussed re: claim 4 Therefore similar reasons for rejection apply.  
Regarding Claim 17, Huysegems teaches the method of claim 15, wherein the additional portions of the content item correspond to at least one bitrate of the variant manifest file (Huysegems: [0008]; [0013]) 
Regarding Claim 19, Huysegems teaches the method of claim 15 wherein causing the output is based on a request for the content item  (Huysegems : [0068] ref FIG 5)
Regarding Claim 20, Huysegems teaches the method of claim 15, further comprising receiving, via another server push, the additional portions of the content item   (Huysegems : [0068] ref FIG 5)
Regarding Claim 21 Huysegems teaches the method of claim 1, further comprising sending based on the request for the content item, an initial portion of the content item (Huysegems : [0068] ref FIG 5) 
Regarding Claim 22 Huysegems teaches the method of claim 15 further comprising receiving based on the request for the top-level manifest file an initial portion of the content item (Huysegems : [0068] ref FIG 5)

Response to Arguments
Applicant’s arguments, filed 3/29/22, with respect to the rejections of independent claims 1, 9 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made per the above.  

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure with respect to content delivery using server push
Fablet et al (US 2016/0198012 A1) (Abstract: There is provided methods for managing streaming over communication networks. Server and client devices share a push policy so that the client device may anticipate data pushes by the server. … [0055] Cached data may be either data retrieved from previous requests or data that were pushed by the server previously ... The pushed data is stored within the client cache. [0057] …. any resource pushed or not, may be stored by proxies or by the client only. [0060] ref FIG. 1c ; [0066] In order to enable a server to lead the streaming, one approach is to let the server push data (in particular DASH data) as preferred. The client then uses whatever data is available to display the video. The server typically announces the push of several segments at once. The server then sends the segments in parallel or successively. [0193]; [0416]-[0417]; [0523] “… MPD 1900 of FIG. 19 has a push policy which indicates that the three segments following a requested segment will be pushed … if the client requests the initialization segment with a GET request for media 1901 with a byte range equal to 0-999, the server will send the three PUSH_PROMISE messages 1902 during step 103.; FIGs 4a,b). [0574] ref FIG 27; [0015] The initialization segment contains MP4 initialization information …  that describes the encapsulated video stream [0579] “… before actually pushing first media data, the server starts pushing the initialization data in step 2717a … the server also sends the MPD file (manifest) at step 2718 and keeps the stream open until the pushed data are completely sent) 
Fablet (US 20150019/676 A1) (Abstract: The present invention relates to the exchange of data between a server and a receiving device. The exchange method comprises receiving, at the receiving device, a push message comprising pushed data from the server; storing received pushed data in a cache memory of the receiving device, [0056]-[0058] deleting pushed data from cache;  [0067] “… requested MPD may comprise a reference document associating each ID with corresponding pushed data”; [0214]-[0225] ref FIG 7, esp. [0215] step 700, [0224] steps 706-709 
Li et al (US 2011/0087794 A1) ([0039]; [0044] – [0046] ref FIG 9;  [0048] ref FIG 11;  [0050] – [0052] ref FIG 6; “… In an embodiment, a compact media description scheme is combined with a naming rule for video fragments and audio fragments. The media description scheme enables a system to efficiently locate requested video fragments and audio fragments based on quality level and time or byte range from cache or from origin server when a cache miss occurs) 
Thirumalai et al (WO2011090715 A2) Abstract: A method and apparatus for delivering a content stream is implemented within a content delivery network (CDN) and … includes the high level functions of recording the stream using a recording tier, and playing the stream using a player tier. For a live stream, the step of recording the stream includes a set of sub-steps that begins when the stream is received at a CDN entry point in a source format. The stream is then converted into an intermediate format (IF), which … comprises a stream manifest, a set of one or more fragment indexes (FI), and a set of IF fragments .… In response to receipt at the HTTP proxy of a request for the stream or a portion thereof, the HTTP proxy retrieves … the stream manifest and at least one fragment index. Using the fragment index, the IF fragments are retrieved to the HTTP proxy, converted to a target format, and then served in response to the client request. The source format may be the same or different from the target format)
Klenner et al (US 2019/0045260 A1) (Abstract: A client receives streaming data … over HTTP (MPEG-DASH) standard. The client includes a transmitter which transmits a Media Presentation Description (MPD) request or a segment request to a server, and a receiver which receives an MPD specified in the MPD request and a segment specified in the segment request. [0035] – [0036] To prepare a client for the next media segments, the server may transmit the MPD, and also preliminarily transmit an initialization segment by a push at the same time.. [0092] – [0094] ref FIG. 11. “… server 10 receives the MPD request transmitted from client 20, and transmitter 12 in server 10 transmits an MPD corresponding to the received MPD request … to client 20 …. in S12, server 10 may transmit part or all of initialization segments to client 20 by a push, in addition to the MPD corresponding to the received MPD request)  
Reisner (US 2017/0289639 A1) ([0034] “… for ‘adaptive bit rate’ streaming, there may be a ‘top-level’ or ‘master’ manifest that points to one or more different manifests each manifest associated with a different resolution for a given video segment…. client user device 34 (FIG. 1) […] may obtain the ‘top-level’ manifest pointers/links and the lower level manifest pointers for all the available resolutions as part of the push notice … such a push notice enables the client 34 to switch bit rates much faster as the manifest's information already resides on the client device 34”) 
 Denoual et al (US 2018/0013845 A1)  ( [0004] - [0005] When receiving a request for a given web page, the server device is able to determine which other resources are needed for the full processing of the requested resource. By sending the requested resource and the linked resources at the same time, the server device allows reducing the load time of the web page. Thus, using the push feature, the server device may send additional resource representations at the time it is requested a given resource.  [0114] “… the first and second data [may be] media segments or media content subparts identified by the first and second data identifying information in a DASH manifest presentation description, respectively.   [0124], [0134] “… sending the HTTP request to the server device to obtain the first data and to drive the server device to push the second data.    [0153] … the first and second data are media segments or media content subparts identified by the first and second data identifying information in a DASH manifest presentation description, respectively. Note that the use of the DASH Range parameter makes it possible to identify media content/segment subparts, while a URI in DASH usually identifies a whole media segment)
Brown (US 2012/0246257 A1) Abstract: A web service for pre-caching web content on a mobile device includes receiving a request from the mobile device for first web content, fetching the first web content, determining second web content to pre-fetch based upon the first web content, fetching the second web content, and causing the second web content to be stored in a content cache on the mobile device responsive to the request for the first web content. Pre-caching web content in this manner provides web content to the mobile device that the user of the mobile device is likely to access. Pre-caching of additional web content prior to receiving an explicit request improves web browsing performance of the mobile device.
Swaminathan (US 2016/0182600 A1) (Abstract: In various implementations, a server is configured to execute instructions stored in storage that when executed perform operations that include receiving a hypertext transfer protocol (HTTP) request to stream a video segment of multimedia content to a client device. The video segment is of a video sub-stream of the multimedia content …. A plurality of segment sets may be pushed based on the HTTP request for the video segment. Each segment set can include an additional video segment and an additional audio segment that correspond to at least partially concurrent portions of the multimedia content.  FIGs 2-5)
Gordon (US 2016/0127440 A1)  [0231]; [0741] – checking cached manifest files) 
Grandl (US 2017/0006081 A1) (Abstract: Media streaming is more efficient in terms of transmission bitrate consumption, transmission latency and/or fair trade of transmission capacity among several by pushing media content rather than the client pulling media content from the server. Pushing media content to the client at a varying bitrate enables to shift …the control over the streaming from the client towards the server. The server may continue to push segments of the media content to the client even without receiving explicit queries or directives for these segments thereby reducing upstream bandwidth consumption; [0031] ref FIG 3)
Shenfield (US 20070260674 A1)  ([0040] The present application further provides a push client for use in a dynamic content delivery architecture, the push client comprising: an application registration application provider interface adapted to register applications to said push client and further adapted to receive an application manifest for said applications, said application manifest containing channel metadata; a channel metadata repository adapted to store channel metadata received from said application; communication means, such communication means adapted to receive a content and metadata envelope from a push proxy; content metadata extractor and cache module, said content metadata extractor and cache module being adapted to extract metadata for said push client from said content and metadata envelope and further being adapted to cache said metadata on said push client; a deferred retrieval manager adapted to schedule retrieval of content from the push proxy not yet received by the push client; a content dependencies module adapted to reconstitute content previously broken into segments; a content expiry and replacement module, said content expiry and replacement module adapted to expire content stored at said push client or to replace content stored at the push client….. [0123] Ref FIGs 6, 7)
Bellessort et al (US 2013/0246583 A1)  (ABSTRACT:  The present invention relates to transmitting a digital resource in a client-server communication system. A disclosed method comprises at a main server device: receiving a request for a main resource from a client device; determining at least one missing secondary resource, wherein the at least one missing secondary resource is at least one resource associated with said requested main resource and missing at the main server device; and requesting a secondary server device to push the at least one missing secondary resource to the client device. Thanks to the push initiated by the main server device, the secondary resources required by the main resource become available at the client device before the latter discovers that they are required to exploit or display the main resource) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday – Friday 12pm -5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A SHAW/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455